Citation Nr: 1623947	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Regarding his claim for a TDIU, the Veteran submitted a VA Form 21-8940 in September 2012, indicating that he last worked as a ranch hand in February 2010.  He further noted that he began working as a ranch hand in 1969, however, stopped 41 years later due to his service-connected disabilities.  

In this regard, a TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

The Veteran underwent a general VA examination in October 2012.  At the time, service-connection was in effect for diabetes mellitus type II, rated 20% disabling; neuropathy, rated 60% disabling; peripheral neuropathy of the right upper extremity, rated 10% disabling; peripheral neuropathy of the left upper extremity, rated 10% disabling; and impotence, rated noncompensable.  Upon examination, the examiner found that the Veteran was "capable of sedentary employment."  Specifically, the examiner indicated that based on his service-connected disabilities, the Veteran would be able to walk, drive, and perform light lifting.  The examiner also indicated that the Veteran had good strength of his upper and lower extremities.  

Subsequently, the Agency of Original Jurisdiction (AOJ) granted service-connection for posttraumatic stress syndrome (PTSD), rated 30% disabling, effective January 24, 2012.  Further, the AOJ also granted service connection for peripheral neuropathy of the left lower extremity, rated 20% disabling and peripheral neuropathy of the right lower extremity, rated 20% disabling, effective May 7, 2014.  Although the Veteran underwent VA examinations with respect to these disabilities, the examiners did not provide an opinion that addressed their effect on the Veteran's employability.   

Therefore, another VA opinion that addresses the functional effects of all of the Veteran's service-connected disabilities on his ability to work is necessary.  Friscia v. Brown, 7 Vet. App. 294 (1994).     

In addition, as the Veteran receives ongoing treatment at the VA Medical Center in Sioux Falls, South Dakota, the RO must also obtain records from such facility dated from March 2014 to the present.  38 C.F.R. § 3.159 (c)(2) (2015).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA outpatient treatment records dated from March 2014 to the present from the VA Medical Center in Sioux Falls, South Dakota.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified.

2.  Arrange for all pertinent evidence of record to be reviewed by one or more medical professionals with sufficient expertise to determine when the Veteran's service-connected disabilities precluded him from securing or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

All pertinent evidence of record must be made available to and reviewed by the medical professional(s).

The opinion must consider the Veteran's level of education and previous work experience but factors such as age or impairment caused by any non-service-connected disabilities are not to be considered.

The rationale for all opinions expressed must also be provided.  If the required opinion cannot be provided, the medical professional (s) should explain why.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




